Per Curiam,
Plaintiff company’s right to recover in this case depended on questions of fact, which were properly submitted to the jury, with instructions which appear to be adequate and free from substantial error. The testimony on which it relied tended to show that Leiper Brothers were employed by defendant company to sell its yam, and that plaintiff’s order for yarn, taken by ■General Leiper, was either previously authorized by defendant or subsequently ratified by it. In view of this testimony, and of the instructions under which it was submitted to the jury, their verdict, in favor of the plaintiff, necessarily implies the finding, either of antecedent authority in Leiper to sell the yarn in question to the plaintiff, or of subsequent approval of the sale by defendant, or possibly the finding of both facts. In either event, the verdict, rendered under proper instructions and based upon sufficient testimony, ought to be conclusive against the defendant.
We find nothing in any of the specifications of error that requires further discussion. Neither of them is sustained.
Judgment affirmed.